I concur in the conclusion of my associate that the judgment of the Court of Common Pleas must be reversed and judgment here rendered in favor of the United States, payable out of assets in the hands of the receivers.
I concur in this conclusion for the reason that the law of the forum in this case is not radically different from that recognized generally by the weight of authority.
It appears from the record that the sum found to be due as liquidated damages under the contract has a direct relation to the actual damages suffered by the government through the breach of the contract; that actual damages would be difficult to ascertain and uncertain in amount; and that the contract, as far as is shown by the record, is not manifestly unconscionable, unreasonable and disproportionate in amount, and apparently does represent the intention of the parties. Under such circumstances liquidated damages stipulated in the contracts are enforceable.Mackenzie v. Stuber, 119 Ohio St. 588, 165 N.E. 296; Jones v.Stevens, 112 Ohio St. 43, 146 N.E. 894; Miller v. Blockberger,111 Ohio St. 798, 146 N.E. 206; Norpac Realty Co. v. Schackne,107 Ohio St. 425, 140 N.E. 480; Sheffield-King Milling Co. v.Domestic *Page 261 Science Baking Co., 95 Ohio St. 180, 115 N.E. 1014; Doan v.Rogan, 79 Ohio St. 372, 87 N.E. 263; Knox Rock Blasting Co. v.Grafton Stone Co., 64 Ohio St. 361, 367, 368, 60 N.E. 563.
Some early Ohio cases are apparently in conflict with this later well-considered and more reasonable rule. See: Berry v.Wisdom, 3 Ohio St. 241; Lange v. Werk, 2 Ohio St. 519; Nelson
v. Ford, 5 Ohio, 473, 474.
The general rule throughout the country is to the same effect as the rule here found applicable. Kunkel  Jordan v. Wherry,189 Pa. 198 (the contract in the case here under consideration was to be performed in Pennsylvania); Dwinel v. Brown, 54 Me. 468;Leary v. Laflin, 101 Mass. 334; Guerin v. Stacey,175 Mass. 595, 56 N.E. 892; Peabody v. Richard Realty Co.,125 N.Y. Supp., 349; Atkyns v. Kinnier, 4 Exch., 776, 783, 154 Eng. Rep. R., 1429.
See, also: 15 American Jurisprudence, 671, Section 240 et seq.;
25 Corpus Juris Secundum, 650, Section 101 et seq.
Such being the case it becomes unnecessary to determine whether the law of the forum or the law where the contract was entered into applies. In any event, the stipulation is enforceable.
In the construction of contracts entered into by a citizen with the Federal Government the same rules of construction apply that are employed in construing contracts between private citizens. 26 Ruling Case Law, 1437, Section 32.
I am unable to concur in the proposition that the Federal Government, when it enters into a contract with a citizen of a state and participates in litigation involving such contract in a state court, may invoke some nonstatutory rule or law which will exclude the application of the law of the forum or law of the place of performance, as the case may be. *Page 262